Citation Nr: 0104331	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant may be recognized as a helpless child 
of a veteran.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's widow




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to December 1945 
and from August 1950 to January 1952.  The appellant is the 
veteran's 51-year old son.  

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1999, on appeal from a March 1997 rating 
decision of the Phoenix, Arizona,  Department of Veterans 
Affairs (VA) Regional Office (the RO).  Upon its last review, 
the Board denied the appellant entitlement to VA benefits as 
the helpless child of a veteran.

The record reflects that by order dated in July 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded this matter to the Board for readjudication.  The 
Court's order was precipitated by joint motion of the 
appellant and VA.  The terms of the joint motion for remand 
are discussed below.


REMAND

In the joint motion for remand, the parties observed that 
although VA was on notice that the appellant had undergone 
medical evaluation by D.L.G., M.D.; O.L.B., M.D.; B.A.H., 
M.D.; L.M.W., M.D.; and W.C., M.D., "VA failed to obtain the 
medical records of those doctors."  See joint motion, page 
5.  The joint motion for remand thus necessitates that the RO 
conduct further inquiry to ascertain whether the physicians 
had generated medical records pertaining to the matter at 
issue, and if so, the RO must obtain such records.  A copy of 
the joint motion for remand has been associated with the 
claims folder in this case.   

The joint motion for remand further reflects that VA had the 
duty to assist the appellant in the development of his claim 
"by requesting, directly from the source, the employment 
records reflecting the Appellant's work history."  The Board 
observes in this regard that in a June 1998 statement, the 
appellant reported that he had been employed in various jobs 
since 1966.  However, he did not provide the names and 
addresses of his former employers.  Upon remand, the 
appellant is to be requested to provide clarifying data in 
order for the RO to obtain the employment records directly 
from their sources.  

The Board observes that Congress recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A], 
which requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits.  Such assistance shall include obtaining 
all relevant medical records that the claimant has adequately 
identified.  

The record further reflects that in November 2000, the 
appellant proffered additional evidence, not previously 
considered by the RO.  The appellant specifically requested 
initial consideration of the evidence by the RO.  
See 38 C.F.R. § 20.1304 (2000).

In light of the foregoing, this matter is REMANDED for the 
following development:

1.  The RO should contact the appellant 
through his attorney and ascertain if the 
appellant has received any VA, private or 
other medical treatment which is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO is 
to request the complete treatment records 
of physicians D.L.G., O.L.B., B.A.H., 
L.M.W., and W.C., M.D, all identified in 
the joint motion for remand.

2.  The RO should request from the 
appellant, through his attorney, a 
complete list of the names, addresses, 
and (if available) the phone numbers of 
all of the appellant's employers since 
1966 and the specific dates of the 
appellant's employment.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
employment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

3.  The RO should obtain a complete copy 
of the appellant's disability file, 
maintained by the Social Security 
Administration.

4.   After the above evidence has been 
obtained, to the extent possible, the RO 
should review the claims folder and take 
such additional evidentiary development 
as it deems proper with respect to the 
claim.  The RO should thereafter 
readjudicate the claim.  If this does not 
resolve the claim in the appellant's 
favor, the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
and his attorney should be accorded a 
reasonable period of time in which to 
respond.  Thereafter, the case should be 
returned to the Board.

The Board observes that the Veterans Claims Assistance Act of 
2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].   

In that regard, the RO and the appellant are advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


